Citation Nr: 1528543	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-10 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for PTSD.


FINDINGS OF FACT

The Veteran has currently diagnosed PTSD that has been medically attributed to an in-service personal assault for which he evidenced behavior changes.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection will be granted when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 139-43 (1997); 38 C.F.R. § 3.304(f). 

If PTSD is based on an in-service personal assault, evidence from sources other than the claimant's records may corroborate the account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, mental health counseling centers, hospitals or physicians; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  

Evidence of behavior changes following the claimed assault may serve as corroboration.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In July 2012, the director of the Center for Traumatic Stress at the VA Medical Center in Salem, Virginia, D.H., Ph.D., who supervised the Veteran's in-patient PTSD treatment from May to June 2012, opined that it was more likely than not that the Veteran's currently diagnosed PTSD was the result of military sexual trauma.  She noted the evidence of behavior changes documented in the Veteran's military personnel file as evidenced by his eventual discharge from service due to misconduct and drug abuse.  See 38 C.F.R. § 3.304(f)(5).  

However, in December 2012, a VA examiner determined the Veteran did not meet the full Diagnostic Statistical Manual, Fourth Edition (DSM-IV) criteria for a diagnosis of PTSD.  In her rationale, the examining psychologist commented on the opinion of D.H., Ph.D.  She acknowledged that D.H., Ph.D., "is a respected psychologist and specialist in the field of traumatic stress" and her opinion is "very credible," but stated it was unclear whether D.H., Ph.D., had access to the Veteran's claims file when forming her opinion.  

Ultimately, the opinion of D.H., Ph.D., is more probative than that of the VA examiner.  D.H. is a specialist in the field of traumatic stress and was actively involved in the Veteran's in-patient treatment for PTSD.  Furthermore, VA must presume that a PTSD diagnosis made by a mental-health professional was made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor.  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  Thus, the reservations noted by C.L., Ph.D., in the December 2012 opinion regarding access to the claims file are of little probative value.  D.H appears to have considered an accurate history and had an opportunity to fully evaluate the Veteran before diagnosing PTSD.  There is a well-documented history of behavior changes referenced by D.H., a diagnosis of PTSD and a link established by medical evidence between the inservice stressor and the current diagnosis.  Thus, the criteria for service connection for PTSD are satisfied.  


ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


